   USDC IN/ND case 2:20-mj-00130-JEM document 8 filed 08/13/20 page 1 of 2


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF INDIANA
                          HAMMOND DIVISION

UNITED STATES OF AMERICA             )
                                     )     CASE NO. 2:20-mj-130 JEM
            v.                       )
                                     )
MARY COSSEY                          )

GOVERNMENT’S AGREED MOTION FOR EXTENSION OF TIME TO
  CHARGE DEFENDANT BY INFORMATION OR INDICTMENT

      The United States of America, through Assistant United States

Attorney Abizer Zanzi, and with the agreement of Defendant Mary Cossey,

through her counsel Scott King, moves this Court for additional time to file

charges by indictment or information, and states as follows:

      1.    On August 5, 2020, Defendant appeared by summons pursuant to

a criminal complaint approved by the Court charging Defendant with

violations of 18 U.S.C. § 1343 (wire fraud).

      2.    Pursuant to 18 U.S.C. § 3161(b), the current deadline for the

government to file charges against Defendant by information or indictment is

September 4, 2020.

      3.    By agreement with Defendant through her counsel Attorney

King, the government requests an fourteen (14) day continuance to file

charges against Defendant. The parties intend to use this time to attempt to

resolve the pending charges prior to the issuance of a formal indictment. The
   USDC IN/ND case 2:20-mj-00130-JEM document 8 filed 08/13/20 page 2 of 2


government further requests that, pursuant to 18 U.S.C. § 3161(h)(7)(A) and

(B), the 14-day continuance be excluded from the time within which an

information or indictment must be filed.

      4.    Attorney King has informed the government that Defendant has

been advised of the nature of the charges and her rights hereto, and consents

to the proposed extension of time for charges by indictment or information to

be filed until September 18, 2018. A signed waiver form is attached.

      Wherefore, the government requests that Court grant it fourteen (14)

day extension of time, through and including September 18, 2020, to file

charges by indictment or information against Defendant Mary Cossey.

                                    Respectfully submitted,

                                    THOMAS L. KIRSCH II
                                    United States Attorney

                              By:   /s/ Abizer Zanzi
                                    ABIZER ZANZI
                                    Assistant United States Attorney
                                    5400 Federal Plaza, Suite 1500
                                    Hammond, Indiana 46320
                                    (219) 937-5500
